ACCEPTED
                                                                        FILED: 10/30/2015 5:03:25 PM02-15-00342-CV
                                                                                      SECOND COURT OF APPEALS
                                                                        SHERRI ADELSTEIN
                                                                        Denton County DistrictFORT
                                                                                               ClerkWORTH, TEXAS
                                                                                             11/16/2015 12:25:53 PM
                                                                        By: Elizabeth Jones, Deputy
                                                                                                    DEBRA SPISAK
                                                                                                          CLERK

                                CAUSE NO. 15-02186-367

TAYLOR RICE                                   §                  IN THE DISTRICT COURT
                                                                             FILED IN
                                              §                       2nd COURT OF APPEALS
       Plaintiff,                             §                        FORT WORTH, TEXAS
v.                                            §            OF   DENTON  COUNTY,
                                                                     11/16/2015     TEXAS
                                                                                12:25:53 PM
                                              §                            DEBRA SPISAK
THE CITY OF KRUM, TEXAS,                      §                               Clerk
                                              §
       Defendant.                             §                  367th JUDICIAL DISTRICT

 NOTICE OF ACCELERATED APPEAL AND AUTOMATIC STAY OF TRIAL COURT
                          PROCEEDINGS

To the Honorable Judge of this Court:

Under Rule 28 of the Texas Rules of Appellate Procedure, appellant City of Krum, the
defendant in the above action, files this notice of accelerated appeal to the Second
Court of Appeals, Fort Worth, Texas.

Appellant desires to appeal from an interlocutory order entered in the above-styled and
numbered case by this court on October 14, 2015. Specifically, appellant is a
governmental unit appealing the court’s denial of the relief requested within Defendant’s
Plea to the Jurisdiction, Plea in Abatement, and Supporting Brief (filed August 17,
2015).

Under Texas Civil Practice & Remedies Code § 51.014(b), this interlocutory appeal of a
denial of a plea to the jurisdiction made by a governmental entity stays all proceedings
in the trial court, including but not limited to trial proceedings, pending resolution of the
appeal.

This appeal is accelerated under Texas Rule of Appellate Procedure 28.1(a)-(b) and
Texas Civil Practice & Remedies Code § 51.014(a)(8).

Date: October 30, 2015.
                                            Respectfully submitted,


                                      By:      /s/David Overcash
                                            Clark McCoy
                                            State Bar No. 90001803
                                            cmccoy@wtmlaw.net
                                            David Overcash
                                            State Bar No. 24075516
                                            david.overcash@wtmlaw.net
                                            2591 Dallas Parkway, Suite 205

 NOTICE OF ACCELERATED APPEAL AND AUTOMATIC STAY OF TRIAL COURT PROCEEDINGS
                                  Page 1 of 2
                                       Frisco, Texas 75034
                                       972.712.3530 telephone
                                       972.712.3540 facsimile

                                       Lance Vanzant
                                       Texas Bar No. 24009746
                                       lvanzant@hbwvlaw.com
                                       Jeffrey A. Hines
                                       Texas Bar No. 09693000
                                       jhines@hbwvlaw.com
                                       512 W. Hickory, Suite 100
                                       P.O. Box 50149
                                       Denton, Texas 76206
                                       940-387-3518 – Tel.
                                       866-546-9247 – Fax

                                       ATTORNEYS FOR CITY OF KRUM, TEXAS

                              SERVICE CERTIFICATE

  A true and correct copy of this document was electronically served on

  October 30, 2015, at approximately the same date and time as this

  document was electronically filed, via the methods listed below:

    VIA ELECTRONIC FILING AND
    U.S. CERTIFIED MAIL RRR
    #7012 2920 0000 4194 4526
    Richard Gladden
    1200 W. University Dr, Suite 100
    Denton, Texas 76201
    Phone:      (940) 323-9300
    Facsimile: (940) 539-0093




                                             ___________________________
                                             David Overcash




NOTICE OF ACCELERATED APPEAL AND AUTOMATIC STAY OF TRIAL COURT PROCEEDINGS
                                 Page 2 of 2